763 N.W.2d 918 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Oscar GOLDEN, Defendant-Appellant.
Docket No. 137208. COA No. 285055.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the application for leave to appeal the July 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for leave to add a new issue or file a complaint for superintending control is DENIED.